Exhibit 10.21

 

 

6.0% CONVERTIBLE PERPETUAL PREFERRED STOCK PURCHASE AGREEMENT

dated as of

November 30, 2009

between

SandRidge Energy, Inc.

and

Fairfax Financial Holdings Limited

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page

ARTICLE 1

 

DEFINITIONS AND INTERPRETATION

   1  

1.1

 

Defined Terms

   1  

1.2

 

Interpretation

   2

ARTICLE 2

 

SUMMARY OF TRANSACTIONS

   3  

2.1

 

Sale and Purchase of Shares

   3  

2.2

 

Purchase Price

   3  

2.3

 

Underlying Securities

   3

ARTICLE 3

 

CLOSING AND CLOSING CONDITIONS

   4  

3.1

 

Time and Place of the Closing

   4  

3.2

 

Actions at the Closing

   4    

3.2.1

   Delivery of Shares    4    

3.2.2

   Payment of Purchase Price    4    

3.2.3.

   Opinions    4    

3.2.4

   Officers Certificate    4    

3.2.5

   NYSE Supplemental Listing of Underlying Securities    5    

3.2.6

   Filing of Certificate of Designation    5    

3.2.7

   Additional Actions    5  

3.3

 

Conditions Precedent to Obligations of the Purchaser

   5    

3.3.1

   Performance of Closing Actions    5    

3.3.2

   No Material Adverse Change    5    

3.3.3

   NYSE Supplemental Listing of Underlying Securities    6    

3.3.4

   Filing of Certificate of Designation    6    

3.3.5

   Opinions of Counsel    6    

3.3.6

   Officer’s Certificates    6  

3.4

 

Conditions Precedent to Obligations of the Company

   6    

3.4.1

   Securities Laws    6    

3.4.2

   Performance of Closing Actions    6    

3.4.3

   Withholding Certificates    6

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   7  

4.1

 

No Registration Required

   7  

4.2

 

No Integration of Offerings or General Solicitation

   7  

4.3

 

Public Filings

   7  

4.4

 

The Purchase Agreement

   7  

4.5

 

The Shares

   7  

4.6

 

Outstanding Capital Stock

   7  

4.7

 

The Underlying Securities

   7  

4.8

 

The Certificate of Designation

   8  

4.9

 

No Convertible Stock

   8  

4.10

 

No Material Adverse Change

   8  

4.11

 

Independent Accountants

   8

 

i



--------------------------------------------------------------------------------

 

4.12

 

Preparation of the Financial Statements

   8  

4.13

 

Incorporation and Good Standing of the Company

   8  

4.14

 

Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required

   9  

4.15

 

No Material Actions or Proceedings

   10  

4.16

 

Labor Matters

   10  

4.17

 

Intellectual Property Rights

   10  

4.18

 

All Necessary Permits, etc.

   10  

4.19

 

Title to Properties

   11  

4.20

 

Condition of Properties

   11  

4.21

 

Tax Law Compliance

   11  

4.22

 

Company Not an “Investment Company”

   11  

4.23

 

Insurance

   12  

4.24

 

Compliance with Sarbanes-Oxley

   12  

4.25

 

Internal Controls

   12  

4.26

 

Disclosure Controls and Procedures

   12  

4.27

 

Compliance with Environmental Laws

   13  

4.28

 

Independent Petroleum Engineers

   13  

4.29

 

Related Party Transactions

   14  

4.30

 

Solvency

   14  

4.31

 

No Default in Senior Indebtedness

   14  

4.32

 

Brokers

   14

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

   14  

5.1

 

Representations and Warranties of Purchaser

   14    

5.1.1

   Organization    14    

5.1.2

   Authority and Power    15    

5.1.3

   Valid and Binding Obligations    15    

5.1.4

   Securities Law Matters    15    

5.1.5

   Legends    15    

5.1.6

   Restricted Securities    16    

5.1.7

   No Public Market    16    

5.1.8

   Access to Information    16    

5.1.9

   Reliance Upon Purchaser’s Representations    16    

5.1.10

   Foreign Purchasers    17    

5.1.11

   Exculpation    17    

5.1.12

   Certain ERISA Matters    17  

5.2

 

No Further Representations

   17

ARTICLE 6

 

ADDITIONAL COVENANTS

   17  

6.1

 

No Integration

   17  

6.2

 

Underlying Securities

   18  

6.3

 

Transfer Agent

   18  

6.4

 

Available Shares of Common Stock

   18  

6.5

 

No Restricted Resales

   18  

6.6

 

Use of Proceeds

   18  

6.7

 

Regulatory Filings

   18

 

ii



--------------------------------------------------------------------------------

ARTICLE 7

 

TERMINATION

   18  

7.1

 

Termination

   18

ARTICLE 8

 

MISCELLANEOUS

   19  

8.1

 

Notices

   19  

8.2

 

Entire Agreement; Amendment

   20  

8.3

 

Successors and Assigns

   20  

8.4

 

Governing Law

   21  

8.5

 

Expenses, Etc.

   21  

8.6

 

Captions

   21  

8.7

 

Severability

   21  

8.8

 

Counterparts

   21  

8.9

 

No Waiver

   21

 

iii



--------------------------------------------------------------------------------

6.0% CONVERTIBLE PERPETUAL PREFERRED STOCK PURCHASE AGREEMENT

THIS 6.0% CONVERTIBLE PERPETUAL PREFERRED STOCK PURCHASE AGREEMENT (this
“Agreement”), dated as of November 30, 2009, is entered into by and between
SandRidge Energy, Inc., a Delaware corporation (the “Company”), and Fairfax
Financial Holdings Limited, a corporation organized under the laws of Canada
(the “Purchaser”) (the Company and the Purchaser being sometimes hereinafter
referred to individually as a “Party” and collectively as the “Parties”), with
reference to the following:

RECITALS

The Company desires to sell, and the Purchaser desires to purchase, 2,000,000
shares of the Company’s 6.0% Convertible Perpetual Preferred Stock, par value
$0.001 per share and liquidation preference $100 per share (the “Shares”), which
shall have the rights, powers and preferences set forth in the Certificate of
Designation (as defined below), upon the terms and subject to the conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. Capitalized terms used in this Agreement (including in the
Preamble and the Recitals hereto) without other definition shall have the
following meanings, unless the context clearly requires otherwise:

“Affiliate” has the meaning ascribed to such term in Rule 501 under the
Securities Act.

“Agreement” means this 6.0% Convertible Perpetual Preferred Stock Purchase
Agreement, including all Exhibits and other attachments hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are required or authorized by law to
close.

“Certificate of Designation” means the Certificate of Designation of 6.0%
Convertible Perpetual Preferred Stock in the form set forth as Exhibit A to this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning given in the Preamble to this Agreement.

 

1



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Existing Preferred Stock” means the 8.5% Convertible Perpetual Preferred Stock
of the Company issued on January 21, 2009.

“Forest Acquisition” means the Company’s acquisition of the Permian Basin oil
field assets from Forest Oil Corporation, pursuant to an asset purchase
agreement publicly announced on November 30, 2009.

“Material Adverse Change” has the meaning ascribed to such term in Section 4.10
hereof.

“Material Adverse Effect” has the meaning ascribed to such term in Section 4.13
hereof.

“Party” or “Parties” has the meaning given in the Preamble to this Agreement.

“Public Filings” means, with respect to the Company, collectively, (i) the
annual report on Form 10-K for the year ended December 31, 2008, as amended,
(ii) the proxy statement in respect of the 2009 annual meeting of the Company’s
shareholders, (iii) the quarterly reports on Form 10-Q for the quarters ended
March 31, 2009, June 30, 2009, and September 30, 2009, and (iv) the current
reports on Form 8-K filed by the Company since January 1, 2009.

“Purchase Price” has the meaning given in Section 2.3.

“Purchaser” has the meaning given in the Preamble to this Agreement.

“SEC” means the U.S. Securities and Exchange SEC, or any other Federal agency at
the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

1.2 Interpretation. Except where otherwise expressly provided or unless the
context otherwise necessarily requires, in this Agreement (including in the
Recitals hereto):

(a) Reference to a given Article, Section, Subsection, clause, or Exhibit is a
reference to an Article, Section, Subsection, clause, or Exhibit of this
Agreement.

(b) The terms “hereof”, “herein”, “hereto”, “hereunder” and “herewith” refer to
this Agreement as a whole.

(c) Reference to a given agreement, instrument, document or law is a reference
to that agreement, instrument, document or Law as modified, amended,
supplemented and restated through the date as of which such reference is made,
and, as to any law, any successor law.

 

2



--------------------------------------------------------------------------------

(d) Reference to a person includes its predecessors, successors and permitted
assigns.

(e) The singular includes the plural and the masculine includes the feminine,
and vice versa.

(f) “Includes” or “including” means “including, for example and without
limitation.”

(g) References to “days” means calendar days.

(h) Any item disclosed by a Party on any schedule to this Agreement shall be
deemed to be disclosed and incorporated by reference into each other schedule or
representation or warranty delivered or made by such Party in this Agreement, as
though fully set forth therein.

ARTICLE 2

SUMMARY OF TRANSACTIONS

2.1 Sale and Purchase of Shares. Subject to the terms and conditions hereof, at
the Closing, (a) the Company agrees to issue and sell to the Purchaser, the
Shares at a purchase price of $100.00 per Share, and the Purchaser agrees to
purchase and acquire such Shares, and (b) the Parties shall take or cause to be
taken the other actions described in Section 3.2.

2.2 Purchase Price. The aggregate amount payable for the Shares to be purchased
by the Purchaser is Two Hundred Million Dollars ($200,000,000.00) (the “Purchase
Price”). The Purchase Price shall be paid in immediately available funds at the
Closing in accordance with Section 3.2.2, subject to the satisfaction or waiver
of the conditions to closing contained herein.

2.3 Underlying Securities. The Shares will be convertible into shares of common
stock of the Company, par value $0.001 per share (“Common Stock”), in the manner
described in the Certificate of Designation, and dividends on the Shares may be
paid in shares of Common Stock at the Company’s election, in accordance with the
Certificate of Designations. The shares of Common Stock into which the Shares
may be converted, and the shares of Common Stock that may be issued in payment
of dividends on the Shares, are referred to collectively herein as the
“Underlying Securities.”

 

3



--------------------------------------------------------------------------------

ARTICLE 3

CLOSING AND CLOSING CONDITIONS

3.1 Time and Place of the Closing. Subject to the terms and conditions hereof,
the closing of the transactions contemplated by Article 2 (the “Closing”) shall
take place at the offices of Covington & Burling LLP, at 1201 Pennsylvania
Avenue, N.W., Washington DC 20004, on the date of consummation of the Forest
Acquisition at 10:00 A.M., Washington, D.C. time; provided, however, that (i) if
all of the closing conditions set forth in this Article 3 have not been
satisfied or waived on or prior to such date or (ii) if the Forest Acquisition
shall be consummated on a date during the period from and including December 29,
2009 through and including January 4, 2010, then the Closing shall take place at
such other place and on such other date as the Company and Purchaser mutually
agree (the actual date of the Closing is referred to herein as the “Closing
Date”).

3.2 Actions at the Closing. At the Closing, the Company and the Purchaser (as
applicable) shall take or cause to be taken the following actions (the “Closing
Actions”):

3.2.1 Delivery of Shares. In exchange for the payment referenced in
Section 3.2.2 below, the Company shall deliver to the Purchaser the Shares being
purchased by the Purchaser from the Company through the facilities of the
Depository Trust Company.

3.2.2 Payment of Purchase Price. The Purchaser shall pay to the Company by wire
transfer in immediately available funds an amount equal to the Purchase Price.

3.2.3 Opinions. The Company shall cause to be delivered to the Purchaser
opinions of (i) Covington & Burling LLP, counsel for the Company, dated as of
such Closing Date, the form of which is attached as Exhibit B and (ii) the
general counsel of the Company, dated as of such Closing Date, the form of which
is attached as Exhibit C.

3.2.4 Officers Certificate. The Chief Executive Officer or President of the
Company and the Chief Financial Officer or Chief Accounting Officer of the
Company shall deliver to the Purchaser a written certificate executed by such
officers, dated as of the Closing Date, to the effect that:

(a) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act;

(b) for the period from and after the date of this Agreement and prior to the
Closing Date, there has not occurred any Material Adverse Change;

(c) the representations and warranties of the Company set forth in Article 4
were true and correct as of the date hereof and are true and correct as of the
Closing Date, with the same force and effect as though expressly made on and as
of the Closing Date;

 

4



--------------------------------------------------------------------------------

(d) no event of default exists under the Credit Facility; and

(e) the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

3.2.5 NYSE Supplemental Listing of Underlying Securities. The Company shall
deliver evidence satisfactory to the Purchaser that the Underlying Securities
have been approved for supplemental listing, subject to official notice of
issuance, on the New York Stock Exchange.

3.2.6 Filing of Certificate of Designation. The Company shall cause the
Certificate of Designation to be filed with the Secretary of State of the State
of Delaware on or before the Closing Date.

3.2.7 Additional Actions. The Parties shall execute and deliver, or cause to be
executed and delivered, all other documents, and take such other actions, in
each case as shall be necessary or appropriate, to consummate the transactions
contemplated hereby, all in accordance with the provisions of this Agreement.

3.3 Conditions Precedent to Obligations of the Purchaser. The obligation of the
Purchaser to consummate the purchase of its Shares at Closing shall be subject
to the accuracy of the representations and warranties on the part of the Company
set forth in Article 4 hereof as of the date hereof and as of the Closing Date,
as though then made and to the timely performance by the Company of its
covenants and other obligations hereunder, and to each of the following
additional conditions, any of which may be waived by the Purchaser in its sole
discretion:

3.3.1 Performance of Closing Actions. The Company shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
Closing, including its Closing Actions.

3.3.2 No Material Adverse Change. For the period from and after the date of this
Agreement and prior to the Closing Date:

(a) there shall not have occurred any Material Adverse Change; and

(b) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act.

 

5



--------------------------------------------------------------------------------

3.3.3 NYSE Supplemental Listing of Underlying Securities. The Underlying
Securities shall have been approved for supplemental listing, subject to
official notice of issuance, on the New York Stock Exchange.

3.3.4 Filing of Certificate of Designation. The Certificate of Designation shall
have been filed with the Secretary of State of the State of Delaware on or
before the Closing Date.

3.3.5 Opinions of Counsel. The Purchaser shall have received the opinions of
counsel listed in Section 3.2.3.

3.3.6 Officer’s Certificates. The Purchaser shall have received the officers
certificate listed in Section 3.2.4.

If any of the conditions set forth in this Section 3.3 are not satisfied or
waived at or prior to the Closing Date, the Parties hereto shall be released and
discharged from their respective obligations hereunder. The Purchaser may at its
discretion and for itself, however, waive compliance with the whole or any part
of this Section 3.3.

3.4 Conditions Precedent to Obligations of the Company. The obligation of the
Company to consummate the sale of the Shares at the Closing shall be subject to
the accuracy of the representations and warranties on the part of the Purchaser
set forth in Article 5 hereof as of the date hereof and as of the Closing Date,
as though then made and to the timely performance by the Purchaser of its
covenants and other obligations hereunder, and to each of the following
additional conditions, any of which may be waived by the Company in its sole
discretion:

3.4.1 Securities Laws. The Company shall have obtained all required
authorizations, approvals, permits and qualifications (if any) or secured an
exemption therefrom under all applicable federal and state securities laws prior
to the offer and sale of the Shares, and such authorizations, approvals,
permits, qualifications or exemptions shall be effective as of the Closing.

3.4.2 Performance of Closing Actions. The Purchaser shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
Closing, including its Closing Actions.

3.4.3 Withholding Certificates. The Purchaser shall at the Closing, and
subsequently as requested by the Company, provide to the Company a duly
completed and valid IRS Form W-8 (of the type applicable to the Purchaser) or
W-9, as applicable, executed in its name or, if the Purchaser is a single-member
entity that is disregarded for U.S. federal income tax purposes, the name of its
single owner. Purchasers providing a Form W-8 (other than Form W-8ECI) are
hereby notified that the Company intends to withhold federal income tax from
payments to them at the rate required under applicable law (including any
applicable income tax treaty).

 

6



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchaser that:

4.1 No Registration Required. Subject to compliance by the Purchaser with the
representations and warranties set forth in Article 5 hereof, it is not
necessary in connection with the offer, sale and delivery of the Shares to the
Purchaser in the manner contemplated by this Agreement to register the Shares
under the Securities Act.

4.2 No Integration of Offerings or General Solicitation. None of the Company,
its Affiliates or any person acting on its or any of their behalf has, directly
or indirectly, solicited any offer to buy or offered to sell, or will, directly
or indirectly, solicit any offer to buy or offer to sell, in the United States
or to any United States citizen or resident, any security which is or would be
integrated with the sale of the Shares in a manner that would require the Shares
to be registered under the Securities Act. None of the Company, its Affiliates,
or any person acting on its or any of their behalf has engaged or will engage,
in connection with the offering of the Shares, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act.

4.3 Public Filings. The Public Filings, taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading, in light of the circumstances
under which they were made. The Public Filings, at the time they were filed with
the SEC, complied in all material respects with the requirements of the Exchange
Act.

4.4 The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

4.5 The Shares. The Shares have been duly and validly authorized by all
necessary corporate action on the part of the Company and, when issued and
delivered against payment therefor in accordance with the terms of this
Agreement and the Certificate of Designation, the Shares will be validly issued,
fully paid and non-assessable, will not be subject to any preemptive or similar
rights, and will be convertible at the option of the holders thereof into the
Underlying Securities in accordance with the Certificate of Designation.

4.6 Outstanding Capital Stock. The outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock of the Company
was issued in violation of any preemptive or similar rights of any stockholder
of the Company.

4.7 The Underlying Securities. The Underlying Securities have been duly
authorized and reserved, and when issued and delivered upon conversion of the
Shares or in payment of dividends on the Shares, in the manner contemplated by
the Certificate of Designation, will be validly issued, fully paid and
non-assessable; and no preemptive or similar rights of stockholders exist with
respect to any of the Underlying Securities.

 

7



--------------------------------------------------------------------------------

4.8 The Certificate of Designation. The Certificate of Designation has been duly
authorized by the Company.

4.9 No Convertible Stock. Other than the Existing Preferred Stock or as
disclosed in the Public Filings, there are no outstanding securities of the
Company convertible into, exchangeable for or evidencing the right to purchase
or subscribe for any shares of capital stock of the Company and there are no
outstanding or authorized options, warrants or rights of any character
obligating the Company to issue any shares of its capital stock or any
securities convertible or exchangeable into or evidencing the right to purchase
or subscribe for any shares of such stock.

4.10 No Material Adverse Change. Except as otherwise disclosed in the Public
Filings, subsequent to the filing of the Company’s quarterly report on Form 10-Q
for the quarter ended September 30, 2009, there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, properties, operations or prospects (other than as a result
of developments affecting the oil and gas industry generally), whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity (a “Material Adverse Change”);
(ii) the Company and its subsidiaries, considered as one entity, have not
incurred any material liability or obligation, indirect, direct or contingent,
nor entered into any material transaction or agreement; and (iii) except for
dividends on the Existing Preferred Stock, there has been no cash dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.

4.11 Independent Accountants. PricewaterhouseCoopers LLP, who have expressed
their opinion with respect to certain of the financial statements included in
the Public Filings, are independent registered public accountants with respect
to the Company as required by the Securities Act and the Exchange Act.

4.12 Preparation of the Financial Statements. The consolidated financial
statements of the Company included in the Public Filings present fairly the
consolidated financial position of the entities to which they relate as of and
at the dates indicated and the results of their operations and cash flows for
the periods specified. Such financial statements comply as to form with the
applicable accounting requirements of Regulation S-X and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto.

4.13 Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has power and authority (corporate or
otherwise) to own or lease, as the case may be, and operate its properties and
to conduct its business as described in the Public Filings and, in the case of
the Company, to enter into and perform its obligations under each of this
Agreement, the Certificate of Designation and the Shares. The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure

 

8



--------------------------------------------------------------------------------

to so qualify or to be in good standing would not, individually or in the
aggregate, result in a material adverse effect on the condition, financial or
otherwise, or on the earnings, business, properties or operations, whether or
not arising from transactions in the ordinary course of business, of the Company
and its subsidiaries, considered as one entity (a “Material Adverse Effect”).
All of the issued and outstanding shares of capital stock, or similar equity
interest, of each subsidiary have been duly authorized and validly issued, are
fully paid and nonassessable and are owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim, except that the Credit Agreement, dated November 21, 2006,
by and among SandRidge Energy, Inc. (as successor by merger to Riata Energy,
Inc.) and Bank of America, N.A., as Administrative Agent and Banc of America
Securities LLC as Lead Arranger and Book Running Manager, as amended, (the
“Credit Facility”) is secured by a negative pledge on any of the Company’s
non-mortgage properties.

4.14 Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation of its charter or bylaws (or other applicable organizational
document), (ii) is (or, with the giving of notice or lapse of time, would be) in
default (“Default”) under any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which the Company or any
of its subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, the Credit Facility), or to which any of the
property or assets of the Company or any of its subsidiaries is subject (each,
an “Existing Instrument”), or (iii) is in violation of any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except with respect to clause (ii) and (iii), for such Defaults or
violations as would not, individually or in the aggregate, have a Material
Adverse Effect.

The Company’s execution, delivery and performance of this Agreement, the
issuance and delivery of the Shares or the Underlying Securities, the Company’s
compliance with the Certificate of Designation and the consummation of the
transactions contemplated hereby and thereby (i) have been duly authorized by
all necessary action (corporate or otherwise) and will not result in any
violation of the charter or by laws (or other applicable organizational
document) of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
any of its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its subsidiaries or any of its or their properties. As used
herein, a “Debt Repayment Triggering Event” means any event or condition which
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

 

9



--------------------------------------------------------------------------------

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the Company’s execution, delivery and performance of this Agreement
or the issuance and delivery of the Shares or the Underlying Securities or the
Company’s compliance with the Certificate of Designation, or the consummation of
the transactions contemplated hereby and thereby, except for such as have been
obtained or made by the Company and are in full force and effect under the
Securities Act, and applicable state securities or blue sky laws.

4.15 No Material Actions or Proceedings. Except as otherwise disclosed in the
Public Filings, there are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened (i) against or affecting the
Company or any of its subsidiaries, (ii) which has as the subject thereof any
officer or director of, or property owned or leased by, the Company or any of
its subsidiaries or (iii) relating to environmental or discrimination matters,
where in any such case (A) there is a reasonable possibility that such action,
suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to have a Material Adverse Effect or
adversely affect the consummation of the transactions contemplated by this
Agreement.

4.16 Labor Matters. No labor problem or dispute with the employees of the
Company or any of its subsidiaries exists or is threatened or imminent that
would reasonably be expected to have a Material Adverse Effect.

4.17 Intellectual Property Rights. The Company and its subsidiaries own,
possess, license or have other rights to use, on reasonable terms, all patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know-how and other intellectual property (collectively, the
“Intellectual Property Rights”) necessary for the conduct of the Company’s
business as now conducted or as proposed in the Public Filings to be conducted
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Except as set forth in the Public Filings, (a) no party
has been granted an exclusive license to use any portion of such Intellectual
Property Rights owned by the Company; (b) to the Company’s knowledge there is no
material infringement by third parties of any such Intellectual Property Rights
owned by or exclusively licensed to the Company; (c) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any material Intellectual Property
Rights; and (d) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company’s business as now
conducted infringes or otherwise violates any material patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any other fact which would form a reasonable basis for any such
claim.

4.18 All Necessary Permits, etc. The Company possesses such valid and current
licenses, certificates, authorizations or permits issued by the appropriate
state, federal or foreign regulatory agencies or bodies necessary to conduct its
business except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

4.19 Title to Properties. Each of the Company and its subsidiaries has
(i) generally satisfactory title to its oil and gas properties, title
investigations having been carried out by the Company or its subsidiaries in
accordance with the practice in the oil and gas industry in the areas in which
the Company and its subsidiaries operate, (ii) good and marketable title to all
other real property owned by it (including pipeline easement rights) to the
extent necessary to carry on its business, and (iii) good and marketable title
to all personal property owned by it, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Public Filings or
such as do not materially affect the value of the properties of the Company and
its subsidiaries, considered as one enterprise, and do not interfere in any
material respect with the use made and proposed to be made of such properties,
by the Company and its subsidiaries, considered as one enterprise; and all of
the easements, leases and subleases material to the business of the Company and
its subsidiaries, considered as one enterprise, and under which the Company or
any of its subsidiaries holds or uses properties described in the Public
Filings, are in full force and effect, and neither the Company nor any of its
subsidiaries has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or its subsidiaries
under any of the easements, leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any subsidiary thereof to the continued
possession or use of the easement or leased or subleased premises.

4.20 Condition of Properties. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company, the plants, buildings, structures and equipment owned by the Company
are in good operating condition and repair and have been reasonably maintained
consistent with standards generally followed in the industry (giving due account
to the age and length of use of same, ordinary wear and tear excepted), are
adequate and suitable for their present uses and, in the case of plants,
buildings and other structures, are structurally sound.

4.21 Tax Law Compliance. The Company and its consolidated subsidiaries have
filed all necessary federal, state, local and foreign income and franchise tax
returns in a timely manner and have paid all taxes required to be paid by any of
them and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except for any taxes, assessments, fines or
penalties as may be being contested in good faith and by appropriate proceedings
or where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. The Company has made appropriate provisions in the
financial statements included in the Public Filings in respect of all federal,
state and foreign income and franchise taxes for all current or prior periods as
to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined except to the extent it would not
have a Material Adverse Effect.

4.22 Company Not an “Investment Company”. The Company is not, and, after receipt
of payment for the Shares and application of the proceeds will not be, required
to register as an “investment company” within the meaning of the Investment
Company Act and will conduct its business in a manner so that it will not become
subject to the Investment Company Act.

 

11



--------------------------------------------------------------------------------

4.23 Insurance. Each of the Company and its subsidiaries are insured by
recognized, and to the knowledge of the Company, financially sound and reputable
institutions with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of terrorism or vandalism and earthquakes. All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance, in all material respects, with the terms of such policies and
instruments; and there are no material claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such subsidiary has, in the past three years,
been refused any insurance coverage sought or applied for.

4.24 Compliance with Sarbanes-Oxley. The Company and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the SEC promulgated
thereunder).

4.25 Internal Controls. The Company maintains effective internal control over
financial reporting as defined in Rule 13a-15 under the Exchange Act and a
system of internal accounting control sufficient to provide reasonable assurance
that (A) transactions are executed in accordance with management’s general or
specific authorization, (B) transactions are recorded as necessary to permit
preparation of the Company’s financial statements in conformity with accounting
principles generally accepted in the United States and to maintain
accountability for its assets, (C) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization and
(D) the recorded accountability for the Company’s assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

4.26 Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

12



--------------------------------------------------------------------------------

4.27 Compliance with Environmental Laws. Except as otherwise disclosed in the
Public Filings: (i) neither the Company nor any of its subsidiaries is in
violation of any federal, state, local or foreign law, regulation, order, permit
or other requirement relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law, except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect; (ii) there is
no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging potential
liability for investigatory costs, cleanup costs, governmental responses costs,
natural resources damages, property damages, personal injuries, attorneys’ fees
or penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries or any
person or entity whose liability for any Environmental Claim the Company or any
of its subsidiaries has retained or assumed either contractually or by operation
of law, except as would not, individually or in the aggregate, have a Material
Adverse Effect; and (iii) to the Company’s knowledge, there are no past, present
or anticipated future actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that reasonably
could result in a violation of any Environmental Law, require expenditures to be
incurred pursuant to Environmental Law, except as would not, individually or in
the aggregate, have a Material Adverse Effect.

4.28 Independent Petroleum Engineers. DeGolyer and MacNaughton, whose reports as
of December 31, 2006, 2007 and 2008, are referenced in the Public Filings, was,
as of the date of such reports, and is, as of the date hereof, an independent
petroleum engineer with respect to SandRidge CO2, LLC (f/k/a PetroSource Energy
Company, L.P.) (with respect to the reports as of December 31, 2006 and 2007)
and with respect to SandRidge Tertiary, LLC (with respect to the report as of
December 31, 2008). Netherland, Sewell & Associates Inc., whose reports as of
December 31, 2006, 2007 and 2008, are referenced in the Public Filings, was, as
of December 31, 2006, 2007 and 2008, and is, as of the date hereof, an
independent petroleum engineer with respect to the Company (excluding SandRidge
CO2, LLC f/k/a PetroSource Energy Company, L.P. with respect to the reports as
of December 31, 2006 and 2007 and excluding SandRidge Tertiary, LLC with respect
to the report as of December 31, 2008). The information underlying the estimates
of reserves of the Company and its subsidiaries, which was supplied by the
Company to DeGolyer and

 

13



--------------------------------------------------------------------------------

MacNaughton and Netherland, Sewell & Associates Inc. for purposes of reviewing
the reserve reports and estimates of the Company and preparing the letters (the
“Reserve Report Letters”) of DeGolyer and MacNaughton and Netherland, Sewell &
Associates Inc., including, without limitation, production, costs of operation
and development, current prices for production, agreements relating to current
and future operations and sales of production, was true and correct in all
material respects on the dates such estimates were made and such information was
supplied and was prepared in accordance with customary industry practices;
estimates of such reserves and present values as described in the Public Filings
and reflected in the Reserve Report Letters comply in all material respects with
the applicable requirements of Regulation S-X and Industry Guide 2 under the
Securities Act.

4.29 Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any affiliate of the Company, on the other hand, which is
required by the Exchange Act to be disclosed in reports filed under the Exchange
Act which is not so disclosed in the Public Filings. There are no outstanding
loans, advances (except advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company or any affiliate of the
Company to or for the benefit of any of the officers or directors of the Company
or any affiliate of the Company or any of their respective family members.

4.30 Solvency. The Company is, and immediately after the Closing Date will be,
Solvent. As used herein, the term “Solvent” means, with respect to any person on
a particular date, that on such date (i) the fair market value of the assets of
such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.

4.31 No Default in Senior Indebtedness. No event of default exists under the
Credit Facility.

4.32 Brokers. There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

5.1 Representations and Warranties of Purchaser. The Purchaser hereby represents
and warrants to the Company that:

5.1.1 Organization. The Purchaser is duly organized, validly existing and in
good standing under the laws of the state or jurisdiction in which it was
formed. The Purchaser is qualified to do business in all jurisdictions where it
does business, where the failure to qualify would materially and adversely
affect its ability to execute or deliver, or perform its obligations under, this
Agreement.

 

14



--------------------------------------------------------------------------------

5.1.2 Authority and Power. The Purchaser has the requisite power and authority
to enter into this Agreement, to consummate each of the transactions and
undertakings contemplated hereby, and to perform all the terms and conditions
thereof to be performed by it. The execution, delivery and performance of this
Agreement and consummation of each of the transactions and undertakings
contemplated hereby have been duly authorized by all requisite action on its
part under the Purchaser’s constituent or governing documents and applicable
law.

5.1.3 Valid and Binding Obligations. This Agreement has been duly and validly
executed and delivered, and is enforceable against the Purchaser in accordance
with the terms thereof.

5.1.4 Securities Law Matters. The offer and sale of the Shares and the
Underlying Securities to the Purchaser is being made as a private placement
pursuant to Section 4(2) of the Securities Act and/or Regulation D thereunder,
and is not being registered under the Securities Act. The Purchaser hereby
acknowledges that neither the Shares nor the Underlying Securities have been
registered under the Securities Act, or registered or qualified for sale under
any state securities laws, and cannot be resold without registration thereunder
or exemption therefrom. The Purchaser is a “Qualified Institutional Buyer”, as
such term is defined in Rule 144A of the Securities Act, or an institutional
“accredited investor,” as such term is defined in Rule 501(a)(1), (2), (3) or
(7) of Regulation D of the Securities Act, and will acquire the Shares and
Underlying Securities for its own account and not with a view to a sale or
distribution thereof in violation of the Securities Act, and the rules and
regulations thereunder, any applicable state “blue sky” laws or any other
applicable securities laws. The Purchaser has sufficient knowledge and
experience in financial and business matters to enable it to evaluate the risks
of investment in the Shares and Underlying Securities, is purchasing the Shares
with a full understanding of all of the terms, conditions and risks thereof, and
at the Closing will bear and have the ability to bear the economic risk of this
investment for an indefinite period of time. The Purchaser acknowledges that it
has been afforded an opportunity to request and to review all information
considered by the Purchaser to be necessary to make the investment decision to
enter into this Agreement and to consummate the transactions contemplated
hereby. The Purchaser understands and agrees to the terms and conditions under
which the Shares are being offered.

5.1.5 Legends. The Purchaser acknowledges that, to the extent applicable, each
certificate evidencing the Shares shall be endorsed with a legend substantially
in the form set forth below, as well as any additional legend imposed or
required by applicable securities laws:

“THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES

 

15



--------------------------------------------------------------------------------

ACT”) OR THE SECURITIES LAWS OF ANY U.S. STATE, NOR IS ANY SUCH REGISTRATION
CONTEMPLATED. THIS SECURITY AND ANY SECURITY ISSUABLE UPON CONVERSION HEREOF MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY AND ANY SECURITY ISSUABLE UPON CONVERSION HEREOF MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO SANDRIDGE ENERGY, INC., OR
ITS SUCCESSOR, (II) IN THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III)
OUTSIDE OF THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE
904 UNDER THE SECURITIES ACT, (IV) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), OR
(V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, IN EACH OF CASES
(I) THROUGH (V) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE
OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO ABOVE. IN ANY CASE, THE HOLDER HEREOF WILL NOT,
DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THE
SECURITIES EXCEPT AS PERMITTED UNDER THE SECURITIES ACT.”

5.1.6 Restricted Securities. The Purchaser acknowledges that the Shares are
“restricted securities” (as such term is defined in Rule 144 under the
Securities Act) and must be held indefinitely unless subsequently registered
under the Securities Act or an exemption from such registration is available.

5.1.7 No Public Market. The Purchaser understands that no public market now
exists for the Shares, and that it is unlikely that a public market will ever
exist for the Shares.

5.1.8 Access to Information. The Purchaser acknowledges that it has been
afforded an opportunity to request and to review all information considered by
the Purchaser to be necessary to make an investment decision with respect to the
Shares. The Purchaser has received and reviewed information about the Company
and has had an opportunity to discuss the Company’s business, management and
financial affairs with its management.

5.1.9 Reliance Upon Purchaser’s Representations. The Purchaser understands and
acknowledges that: (a) neither the Shares nor the Underlying Securities have
been registered under the Securities Act; (b) its representations and warranties
contained herein are being relied upon by the Company as a basis for exemption
of the sale of the Shares under the Securities

 

16



--------------------------------------------------------------------------------

Act; (c) the offering of the Shares pursuant to this Agreement will not be
registered under the Securities Act on the ground that the sale provided for in
this Agreement and the issuance of securities hereunder is exempt from the
registration requirements of the Securities Act; and (d) no state or federal
agency has made any finding or determination as to the fairness of the terms of
the sale of the Shares or any recommendation or endorsement thereof. If any of
the representations made by the Purchaser in connection with its purchase of
Shares are no longer accurate, the Purchaser will promptly notify the Company.

5.1.10 Foreign Purchasers. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents and
warrants that it has satisfied itself as to the full observances of the laws of
its jurisdiction in connection with any invitation to subscribe for, offer and
purchase of the Shares, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares. The Purchaser’s purchase of and continued
ownership of Shares, will not violate any applicable securities or other laws of
the Purchaser’s jurisdiction.

5.1.11 Exculpation. The Purchaser acknowledges that it is not relying upon any
person, firm or corporation, including, without limitation, the Company, in
making its investment or decision to invest in the Company, other than the
representations and warranties of the Company contained in this Agreement.

5.1.12 Certain ERISA Matters. The Purchaser represents that the assets used to
purchase the Shares will either (a) not constitute the assets of any plan
subject to Part 4 of Title I of ERISA, Section 4975 of the Code or substantially
similar law; or (b) will constitute the assets of such a plan, but the
acquiring, holding and disposition of Shares will not constitute a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code,
or a violation under any applicable substantially similar law.

5.2 No Further Representations. Except for the representations and warranties
expressly set forth in Article 4 of this Agreement, the Company expressly
disclaims any representations or warranties of any kind, express or implied,
relating to the Shares, the Company or the transactions contemplated hereby.

ARTICLE 6

ADDITIONAL COVENANTS

6.1 No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of the sale of the Shares by the Company to the Purchaser) the exemption
from the registration requirements of the Securities Act provided by
Section 4(2) thereof or otherwise.

 

17



--------------------------------------------------------------------------------

6.2 Underlying Securities. The Company will use its commercially reasonable
efforts to cause the Underlying Securities to be approved for supplemental
listing on the New York Stock Exchange on or prior to the Closing Date and to
ensure that the Underlying Securities remain authorized for listing following
the Closing Date.

6.3 Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares and the Common Stock.

6.4 Available Shares of Common Stock. The Company will reserve and keep
available at all times, free of preemptive rights, the full number of Underlying
Securities.

6.5 No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Shares which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

6.6 Use of Proceeds. The Company shall use the net proceeds of the sale of the
Shares to fund the Forest Acquisition.

6.7 Regulatory Filings. Following the Closing, in connection with the conversion
of the Shares to the extent required by applicable law, the Company and the
Purchaser shall, as promptly as reasonably practicable following the Company’s
receipt of a request from the Purchaser, (i) make any required filing with the
U.S. Federal Trade Commission (“FTC”), Department of Justice (“DOJ”) and any
other governmental entity required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), or any other applicable
law with respect to such conversion of the Shares, (ii) as promptly as
practicable make or cause their Affiliates to make any filing or notice required
under any other antitrust or competition law or other law or regulation agreed
by the parties to be applicable to such conversion of the Shares and
(iii) provide any supplemental information requested in connection with the HSR
Act or such other antitrust, competition or other laws or regulations as
promptly as practicable after such request is made. Each of the Company and the
Purchaser shall, and shall cause its Affiliates to, furnish to the other such
information and assistance as the other may reasonably request in connection
with its preparation of any filing or submission which is necessary under the
HSR Act or such other applicable law or which is otherwise requested by the FTC
or DOJ or other governmental entity and shall keep each other apprised of the
status of any communications with, and inquiries or requests for additional
information from, the FTC and DOJ or other governmental entity.

 

18



--------------------------------------------------------------------------------

ARTICLE 7

TERMINATION

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing, only in the following manner:

(a) By mutual written agreement of the Company and the Purchaser;

(b) By the Purchaser upon written notice to the other Parties hereto if the
Closing shall not have occurred within 30 days of the date of this Agreement;
provided that such date may be extended by the Purchaser by written notice to
the Company for a period not to exceed an additional 30 days, if the reason for
such extension is the failure to satisfy one or more conditions to the Closing
and the Purchaser reasonably believes that condition(s) to the Closing can be
satisfied by the new termination deadline. Notwithstanding the foregoing,
termination under this provision shall not be available to the Purchaser if the
Closing has not occurred solely by reason of any breach by the Purchaser under
this Agreement;

(c) By any Party upon written notice to the other Parties hereto, if, prior to
the Closing, (i) trading in securities generally on either the New York Stock
Exchange shall have been suspended or materially limited, or minimum or maximum
prices shall have been generally established on any of such stock exchanges by
the SEC or the FINRA; (ii) a general banking moratorium shall have been declared
by any federal or New York authority or a material disruption in commercial
banking or securities settlement or clearance services in the United States has
occurred; or (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Party giving notice is material and adverse and makes it
impracticable or inadvisable to proceed with the Closing or to enforce contracts
for the sale of securities.

ARTICLE 8

MISCELLANEOUS

8.1 Notices. Any notice, statement, demand, claim, offer or other written
instrument required or permitted to be given pursuant to this Agreement shall be
in writing signed by the Party giving such notice and shall be sent by
facsimile, hand messenger delivery, overnight courier service, or certified mail
(receipt requested) to the other Party at the address set forth below:

(a) If to the Company, to it at:

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, OK 73102-6406

Facsimile: 405-429-5983

Attention: General Counsel

with a copy to:

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, DC 20004

Facsimile: 202-778-5000

Attention: David H. Engvall

 

19



--------------------------------------------------------------------------------

(b) If to the Purchaser, to it at:

Fairfax Financial Holdings Limited

95 Wellington Street West

Suite 800

Toronto, ON

Canada M5J 2N7

Facsimile: 416-360-4946

Attention: Paul Rivett

with a copy to:

Shearman & Sterling LLP

Commerce Court West

Suite 4405

Toronto, ON

Canada M5L 1E8

Facsimile: 416-360-2958

Attention: Stephen Centa

Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case by similar notice sent or delivered in like
manner to the other Party.

8.2 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, of the Parties with respect to the subject matter hereof. Any oral
representations or modifications concerning this instrument shall be of no force
or effect unless contained in a subsequent written modification signed by the
party to be charged. This Agreement may be amended, waived or modified only by a
written instrument executed by the Parties.

8.3 Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, and shall be enforceable by, the Parties and their
respective successors and permitted assigns. Neither this Agreement, nor any
right hereunder, may be assigned by any Party without the prior written consent
of the other Party; except that consent shall not be required for an assignment
by Purchaser to any direct or indirect subsidiary of Purchaser, provided that
Purchaser shall provide written notice to the Company of any such assignment.

 

20



--------------------------------------------------------------------------------

8.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF.

8.5 Expenses, Etc. The Company and the Purchaser shall bear their own expenses
and legal fees incurred on their behalf with respect to this Agreement and the
transactions contemplated hereby; provided, that the Company shall pay the
reasonable, documented fees and expenses of legal counsel to the Purchaser with
respect to this Agreement and the transactions contemplated hereby.

8.6 Captions. The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained herein.

8.7 Severability. The invalidity or unenforceability of any section, paragraph
or provision of this Agreement shall not affect the validity or enforceability
of any other section, paragraph or provision hereof. If any section, paragraph
or provision of this Agreement is for any reason determined to be invalid or
unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.

8.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original but all of which, taken together,
shall constitute but one agreement.

8.9 No Waiver. Any failure of a Party to enforce any of the provisions of this
Agreement or to require compliance with any of its terms at any time during the
pendency of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provision.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and the Company have caused this Agreement to
be duly executed and delivered.

 

SANDRIDGE ENERGY, INC. By:     /s/ Tom L. Ward   Name: Tom L. Ward   Title:
Chief Executive Officer PURCHASER: FAIRFAX FINANCIAL HOLDINGS LIMITED By:  
  /s/ Paul Rivett   Name: Paul Rivett   Title: Vice President and Chief Legal
Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATION FOR 6.0% CONVERTIBLE PERPETUAL

PREFERRED STOCK

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF COVINGTON & BURLING LLP

The following opinion is subject to customary assumptions and qualifications.

(i) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

(ii) The Company has duly authorized, executed and delivered each of the
Purchase Agreement and the Certificate of Designation.

(iii) The shares of Common Stock (the “Conversion Shares”) initially issuable
upon conversion of the Shares have been duly authorized and reserved for
issuance upon such conversion. Upon issuance, sale and delivery of any
Conversion Shares in accordance with the terms of the Certificate of Designation
and receipt by the Company of the consideration specified therein, such
Conversion Shares will be validly issued, fully paid and non-assessable and will
be free of any preemptive rights or, to our knowledge, any similar rights set
forth in the Company’s Amended and Restated Certificate of Incorporation or in
the General Corporation Law of the State of Delaware (the “DGCL”).

(iv) The issuance of the Shares and the execution and delivery of the Purchase
Agreement by the Company and the consummation by the Company of the transactions
contemplated thereby in accordance with the terms thereof do not (i) breach the
provisions of the Company’s Amended and Restated Certificate of Incorporation or
Amended and Restated Bylaws; (ii) breach the provisions of, or cause a default
or a Debt Repayment Triggering Event under, the Credit Agreement, dated
November 21, 2006, by and among the Company (as successor by merger to Riata
Energy, Inc.) and Bank of America, N.A., as Administrative Agent and Banc of
America Securities LLC as Lead Arranger and Book Running Manager, as amended; or
(iii) violate the DGCL or any New York or Federal statute , law, rule or
regulation known to such counsel to which the Company is subject; provided
however, such counsel need not express any opinion in this paragraph (iv) with
respect to state securities laws or blue sky laws, rules or regulations or any
state or Federal anti-fraud statute, rule or regulation.

(v) The Company is not and, after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof, will not be an “investment
company” as defined in the Investment Company Act of 1940, as amended.

(vi) Based upon and assuming the accuracy of the representations and warranties,
and compliance with the covenants, set forth in the Purchase Agreement, it is
not necessary in connection with the issuance and sale to the Purchaser of the
Shares pursuant to the Purchase Agreement to register the Shares under the
Securities Act of 1933. Such counsel need express no opinion as to when or under
what circumstances any Shares initially sold by the Company may be reoffered or
resold.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF IN-HOUSE COMPANY COUNSEL

The following opinion is subject to customary assumptions and qualifications.

(i) The Company has corporate power and authority to perform its obligations
under the Purchase Agreement and the Certificate of Designation.

(ii) The Company is duly qualified as a foreign corporation to transact business
and is in good standing in each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
have a Material Adverse Effect.

(iii) The Company and each subsidiary possesses such valid and current
certificates, authorizations or permits issued by the appropriate state, Federal
or foreign regulatory agencies or bodies necessary to conduct their respective
businesses, and, to such counsel’s knowledge, neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could have a Material Adverse Effect.

(iv) After due inquiry, such counsel does not know of any legal or governmental
actions, suits or proceedings pending or, to the best of such counsel’s
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries, (ii) which has as the subject thereof any officer or director of,
or property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental or discrimination matters, where in any such
case (A) there is a reasonable possibility that such action, suit or proceeding
might be determined adversely to the Company or such subsidiary and (B) any such
action, suit or proceeding, if so determined adversely, would reasonably be
expected to, singly or in the aggregate, have a Material Adverse Effect or
adversely affect the consummation of the transactions contemplated by this
Agreement. After due inquiry, such counsel does not know of any existing or, to
the best of such counsel’s knowledge, threatened or pending, material labor
dispute with the employees of the Company or any of its subsidiaries.

(v) To the best knowledge of such counsel, neither the Company nor any
subsidiary is in violation of its charter, by-laws or other organizational
document, as the case may be.



--------------------------------------------------------------------------------

In rendering such opinion, such counsel may rely as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware, the laws of the State of Texas, or the Federal law of
the United States, to the extent they deem proper and specified in such opinion,
upon the opinion (which shall be dated the Closing Date shall be satisfactory in
form and substance to the Purchaser, shall expressly state that the Purchaser
may rely on such opinion as if it were addressed to them and shall be furnished
to the Purchaser) of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Purchaser.